DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-17, in the “Response to Election / Restriction Filed - 04/28/2022”, is acknowledged. 
This office action considers claims 1-20 pending for prosecution, of which, non-elected, without traverse, claim 18-20 are withdrawn, and elected claims 1-17 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (106; Fig 20; [0049] or C 8, L 1-67) = (element 106; Figure No. 20; Paragraph No. [0049]) or Column No 8, Line Nos. 1-67. For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by ADAMS; Scott G et al. (US 20120205753 A1; hereinafter AdamsG).
1. AdamsG teaches a micro-electromechanical system (MEMS) device comprising (See the entire documents, Figs 1-20, specifically Fig 20; [0049+], and as cited below and referred by the embodiment of fig 20): 

    PNG
    media_image1.png
    259
    435
    media_image1.png
    Greyscale

AdamsG Fig 20; 120_BIL_1 and 120_BIL_2 annotated from the disclosure. 




a substrate (120; first cited in Fig 6; [0028]) comprising a buried insulator layer (construed from [0028] the substrate 120 can also have dielectric layer, for example, silicon dioxide, not shown, and hereinafter 120_BIL_1 as depicted annotated fig 16) and a cavity (280); and 
a beam (106 and opposite side of 105 in 120; hereinafter second_portion and first_portion, respectively) suspended relative to a surface (282) of the substrate, the beam comprising a first portion (first_portion as applied above) and a second portion (second_portion as applied above) that are separated by an isolation joint (105; Fig 16; cited in [0050]), 
wherein the cavity (280) separates the surface (282) of the substrate from the beam.  
2. AdamsG as applied to the MEMS device of claim 1, further teaches, wherein the buried insulator layer (120_BIL_1 as applied in claim 1 rejection above) is configured to define the surface (282) of the substrate forming the cavity (280).  
3. AdamsG as applied to the MEMS device of claim 1, further teaches, wherein the substrate comprises a second buried insulator layer (construed from [0028] the substrate 120 can also have dielectric layer, for example, silicon dioxide, not shown, and hereinafter 120_BIL_2 as depicted annotated fig 20).  
4. AdamsG as applied to the MEMS device of claim 3, further teaches, wherein (Annotated Fig 16, above) the second buried insulator (120_BIL_2 as applied in claim 3 rejection above) is configured to define a depth of the isolation joint (105) in the cavity.  
5. AdamsG as applied to the MEMS device of claim 3, further teaches, wherein the buried insulator layer (120_BIL_1 as applied in claim 1 rejection above) and the second buried insulator layer (120_BIL_2 as applied in claim 3 rejection above) define the cavity (280).  
6. AdamsG as applied to the MEMS device of claim 1, further teaches, wherein the buried insulator layer (120_BIL as applied in claim 1 rejection above) is configured to define a depth of the isolation joint (105) in the cavity (280).  
7. AdamsG as applied to the MEMS device of claim 1, further teaches, wherein the cavity is a pre-etched cavity (280; construed from the fact this is a device claim and etched operation must be carried out previous to form the cavity).  
8. AdamsG as applied to the MEMS device of claim 7, further teaches, wherein the pre-etched cavity (280) is disposed below the buried insulator layer (120).  
9. AdamsG as applied to the MEMS device of claim 8, further teaches, wherein the pre-etched cavity comprises a plurality of depths (construed from the fact cavity is a semielliptical at left and comprised also the potion between 106 and 107/108; which anticipates plurality of depths).  
10. AdamsG as applied to the MEMS device of claim 1, further teaches, wherein: the first (first_portion as applied in claim 1 rejection, above) and second (106; (second_portion as applied in claim 1 rejection, above) portions each comprise a semiconductor (120) and a dielectric layer (123; cited in Figs 4/12; [0030/0040]); and 
an electrically conductive trace (104) is mechanically coupled to the beam and electrically coupled to the semiconductor (120) of the second portion (106) but not the semiconductor of the first portion (because of 123 over there).  
11. AdamsG as applied to the MEMS device of claim 10, further teaches,, further comprising a second beam (107; Figs 19/20) suspended relative to the surface of the substrate, the second beam comprising a second dielectric layer (250) configured to promote curvature (depicted in Fig 19) of the second beam.  
12. AdamsG as applied to the MEMS device of claim 11, further teaches, (the device) further comprising a third beam (107; Figs 19/20) suspended relative to the surface of the substrate.  
13. AdamsG as applied to the MEMS device of claim 11, further teaches, wherein the second beam is configured to move relative to the third beam in response to an acceleration (construed from [0004]) along an axis perpendicular to the surface of the substrate.  
14. AdamsG teaches a handheld device [0004]) comprising: 
a micro-electromechanical system (MEMS) device, comprising (See the entire documents, Figs 1-20, specifically Fig 20; [0049+], and as cited below and referred by the embodiment of fig 20): 
a substrate (120; first cited in Fig 6; [0028]) comprising a buried insulator layer (construed from [0028] the substrate 120 can also have dielectric layer, for example, silicon dioxide, not shown, and hereinafter 120_BIL_1 as depicted annotated fig 16) and a cavity (280); and 
a beam (106 and opposite side of 105 in 120; hereinafter second_portion and first_portion, respectively) suspended relative to a surface (282) of the substrate, the beam comprising a first portion (first_portion as applied above) and a second portion (second_portion as applied above) that are separated by an isolation joint (105; Fig 16; cited in [0050]), 
wherein the cavity (280) separates the surface (282) of the substrate from the beam.  
15. AdamsG as applied to the handheld device of claim 14, further teaches, wherein the buried insulator layer (120_BIL_1 as applied in claim 14 rejection above) is configured to define the surface (282) of the substrate forming the cavity (280).    
16. AdamsG as applied to the handheld device of claim 14, further teaches, 
wherein the substrate comprises a second buried insulator layer (construed from [0028] the substrate 120 can also have dielectric layer, for example, silicon dioxide, not shown, and hereinafter 120_BIL_2 as depicted annotated fig 20).  

17. AdamsG as applied to the handheld device of claim 14, further teaches, wherein the cavity is a pre-etched cavity (280; construed from the fact this is a device claim and etched operation must be carried out previous to form the cavity).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
May 20, 2022